DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks , filed 10-20-2020, with respect to the rejection(s) of claim(s)  1-3, 8, 9, 13, 14, and 18 under 35 U.S.C. 102(a)(1) as being anticipated  by Lee (US 20170195464) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takahashi et al (US 20180302929).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-5, 8-11, 13-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 20180302929) in view of Lee (US 20170195464). 

As to claim 1 Takahashi discloses a method performed by a terminal, the method comprising:
selecting, among a first preamble group and a second preamble group, the second preamble group (Takahashi ¶0097- 2nd sentence-UE is to select an RA preamble group from the RA preamble groups A and B in the random access procedure), transmitting, to a base station, a random access preamble based on the second preamble group (Takahashi ¶0097- 2nd sentence-UE, selects the RA preamble from from the RA preamble group B, and transmits the RA preamble.); receiving, from the base station, a random access response as a response to the random access preamble (Takahashi ¶0075-2nd sentence): 
Takahashi however is silent  where in case that the second preamble group is configured, a media access control (MAC) service data unit (SDU) is associated with a common control channel (CCCH) and a size of the MAC SDU and a MAC subheader is greater than a predetermined value  and identifying a logical channel identifier (LCID) for the MAC SDU based on the a size of the MAC SDU; generating a MAC packet data unit (PDU) including the MAC subheader and the MAC SDU the MAC subheader including the identified LCID: and transmitting, to the base station, the MAC PDU. However in an analogous art Lee remedies this deficiency: (Lee ¶0025- CCCH MAC SDU;     Lee¶0090, ¶0146- in other words LCID field changes based on changes of SDU; Lee, s1003 of Fig.10, ¶0134;  s1005 of Fig.10, ¶0134-0135)). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Takahashi with that of Lee for the purpose of identifying LCID for corresponding MAC SDUs (Lee ¶0090- 1st sentence).

As to claim 2 the combined teachings of Takahashi and Lee disclose the method of claim 1, wherein a size of the MAC subheader is 1 byte (Lee ¶0133- size of MAC sub-header is 1 octet).

As to claim 3 the combined teachings of Takahashi and Lee disclose the method of claim 2. wherein the MAC subheader includes two reserved (R) bits and a field associated with the LCID , and the MAC subheader does not include a length (L) field . (Lee Fig.8C).

As to claim 4 the combined teachings of Takahashi and Lee disclose the  method of claim 3, wherein the size of the MAC SDU is 48 bits or 64 bits (Takahashi ¶0005 -2nd sentence- RRCConnectionReestablishmentRequest message being 48 bits.).

As to claim 5 the combined teachings of Takahashi and Lee disclose the  method of claim 4, wherein based on the size of the MAC SDU being 48 bits (Takahashi ¶0005 -1st sentence), the LCID is identified to a first predetermined value, and wherein based on the size of the MAC SDU being 64 bits(Takahashi ¶0015- last sentence) , the LCID is identified to a second predetermined value (Lee ¶0131- UE setting LCID field according to size)..

As to claim 8 Takahashi discloses a method performed by a base station in a wireless communication system, the method comprising: receiving, from a terminal, a random access preamble, wherein the random access preamble is associated with a second preamble group among a first preamble group and the second preamble group(Takahashi ¶0097- 2nd sentence); transmitting, to the terminal, a random access response as a response to the random access preamble (Takahashi ¶0075-2nd sentence):

receiving, from the terminal,  (MAC) packet data unit (PDU) including the MAC subheader and the MAC (SDU); and identifying a size of the MAC SDU based on a logical channel identifier (LCID) for the MAC SDU. the LCID being included in the MAC subheader However in an analogous art Lee remedies this deficiency: (Lee ¶0025- CCCH MAC SDU; Lee¶0090, ¶0146- in other words LCID field changes based on changes of SDU; Lee, s1003 of Fig.10, ¶0134;  s1005 of Fig.10, ¶0134-0135)). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Takahashi with that of Lee for the purpose of  identifying LCID for corresponding  MAC SDUs (Lee ¶0090- 1st sentence).

As to claim 9 the combined teachings of Takahashi and Lee disclose the method of claim 8, wherein a size of the MAC subheader is 1 byte (Lee ¶0133- size of MAC sub-header is 1 octet), and wherein the MAC subheader includes two reserved (R) bits and a field associated with the LCID and the MAC subheader does not include a length (L) field (Lee Fig.8C).

As to claim 10 the combined teachings of Takahashi and Lee disclose the method of claim 9, wherein the size of the MAC SDU is 48 bits or 64 bits(Takahashi ¶0005 -2nd sentence- RRCConnectionReestablishmentRequest message being 48 bits. .

As to claim 11 the combined teachings of Takahashi and Lee disclose the  (Currently Amended) The method of claim 10, wherein based on the size of the MAC SDU being 48 bits(Takahashi ¶0005 -1st sentence, the LCID field has a first predetermined value, and wherein based on the size Takahashi ¶0015- last sentence), the LCID field has a second predetermined value  (Lee ¶0131- UE setting LCID field according to size).


As to claim 13 Takahashi  discloses a terminal in a wireless communication system, the terminal comprising(Takahashi Fig.25: a transceiver; and at least one processor coupled with the transceiver (Takahashi ¶0175) and configured to: select among a first preamble group and a second preamble group, the second preamble group, (Takahashi ¶0097- 2nd sentence-UE is to select an RA preamble group from the RA preamble groups A and B in the random access procedure), control the transceiver to transmit, to a base station, a random access preamble based on the second preamble group control the transceiver to receive, from the base station, a random access response as a response to the random access preamble(Takahashi ¶0075-2nd sentence):  
Takahashi however is silent  where  in case that the second preamble group is configured a media access control (MAC) service data unit (SDU) is associated with a common control channel (CCCH) and a size of the MAC SDU and a MAC subheader is greater than a predetermined value determine that a media access control (MAC) service data unit (SDU) is associated with a common control channel (CCCH), identify a size of the MAC SDU, identify determine a logical channel identifier (LCID) field of a for the MAC SDU subheader based on-thea size of the MAC SDU, generate a MAC packet data unit (PDU) including the MAC subheader and the MAC SDU, the MAC subheader including the identified LCID, and control the transceiver to transmit, to-a the base station, a Msg3 associated with the MAC PDU. However in an analogous art Lee remedies this deficiency: (Lee ¶0025- CCCH MAC SDU; Lee¶0090, ¶0146- in other words LCID field changes based on changes of SDU; Lee, s1003 of Fig.10, ¶0134;  s1005 of Fig.10, ¶0134-0135)). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention (Lee ¶0090- 1st sentence).

As to claim 14 the combined teachings of Takahashi and Lee disclose the terminal of claim 13, wherein a size of the MAC subheader is 1 byte Lee ¶0133- size of MAC sub-header is 1 octet), and wherein the MAC subheader includes two reserved (R) bits and a field associated with the LCID., and the MAC subheader does not include a length (L) field(Lee Fig.8C). .

As to clam 15 the combined teachings of Takahashi and Lee disclose the terminal of claim-14. wherein the size of the MAC SDU is 48 bits or 64 bits (Takahashi ¶0005 -2nd sentence-RRC message being 48 bits.

As to claim 16 the combined teachings of Takahashi and Lee disclose the terminal of claim 15, wherein the LCID is identified to a first predetermined value based on the size of the MAC SDU being 48 bits(Takahashi ¶0005 -1st sentence ), and wherein the LCID is identified to a second predetermined value based on the size of the MAC SDU being 64 bits(Takahashi ¶0015- last sentence ).

As to claim 18 Takahashi discloses a base station in a wireless communication system )(Takahashi ¶0050- 1st sentence; Fig.25), the base station comprising: a transceiver; and at least one processor coupled with the transceiver and configured to: control the transceiver to receive (Takahashi- 152 of Fig.25), from a terminal, a random access preamble, wherein the random access preamble is associated with a second preamble group among a first preamble group and the second preamble group (Takahashi ¶0097- 2nd sentence); control the transceiver to transmit, to the terminal, a (Takahashi ¶0075-2nd sentence); Takahashi however is silent where in case that the second preamble group is configured a media access control (MAC) service data unit (SDU) is associated with a common control channel (CCCH) and a size of the MAC SDU and a MAC subheader is greater than a predetermined value 
control the transceiver to receive, from the terminal, (MAC) packet data unit (PDU) including the MAC subheader and the MAC (SDU),  and identify a size of the MAC SDU based on a logical channel identifier (LCID) for the MAC SDU, the LCID being included in the MAC subheader. However in an analogous art Lee remedies this deficiency: (Lee ¶0025- CCCH MAC SDU; Lee¶0090, ¶0146- in other words LCID field changes based on changes of SDU; Lee, s1003 of Fig.10, ¶0134;  s1005 of Fig.10, ¶0134-0135)). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Takahashi with that of Lee for the purpose of  identifying LCID for corresponding  MAC SDUs (Lee ¶0090- 1st sentence).

As to claim 19 the combined teachings of Takahashi and Lee disclose the base station of claim 18, wherein a size of the MAC subheader is 1 byte(Lee ¶0133- size of MAC sub-header is 1 octet), wherein the MAC subheader includes two reserved (R) bits and a field associated with the LCID (Lee Fig.8C) and the MAC subheader does not include a length (L) field(Lee Fig.8C), wherein the size of the MAC SDU is 48 bits or 64 bits, wherein based on the size of the MAC SDU being 48 bits, the LCID field has a first predetermined value, and wherein based on the size of the MAC SDU being 64 bits, the LCID field has a second predetermined value ((Lee ¶0131- UE setting LCID field according to size of subheader);Takahashi ¶0005 -2nd sentence; ¶0015- last sentence).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462